—Order unanimously affirmed without costs. Memorandum: Family Court did not abuse its discretion in denying the motion of respondent to vacate an order of disposition entered upon her default, which terminated her parental rights. Respondent was in court when the date for the hearing was set. Therefore, her contention that she did not receive written notice of the hearing date does not constitute a reasonable excuse for the default, nor has respondent demonstrated a meritorious defense to the petition (see, Matter of Vanessa M., 263 AD2d 542; Matter of Little Flower Children’s Servs. v Vernon J., 213 AD2d 548, 549; see also, Matter of Monica Irene C., 262 AD2d 69, 70). (Appeal from Order of Erie County Family Court, Szczur, J. — Vacate Order.) Present — Hayes, J. P., Hurlbutt, Scudder and Kehoe, JJ.